Name: Commission Regulation (EEC) No 1680/89 of 14 June 1989 laying down detailed rules of application on the granting of the adjustment ald to the Portuguese refinining industry for raw sugar imported at a reduced levy into Portugal and amending Regulation (EEC) No 3016/78
 Type: Regulation
 Subject Matter: beverages and sugar;  Europe
 Date Published: nan

 15. 6. 89 Official Journalof the European Communities No L 164/ 15 COMMISSION REGULATION (EEC) No 1680/89 of 14 June 1989 laying down detailed rules of application on the granting of the adjustment aid to the Portuguese refinining industry for raw sugar imported at a reduced levy into Portugal and amending Regulation (EEC) No 3016/78 Whereas the aids instituted by Regulation (EEC) No 1069/89 are applicable retroactively from 1 July 1988 ; whereas, for the purpose of granting these aids, the provisions relating to the operative event which concern them should therefore equally be made applicable by amending as a consequence Commission Regulation (EEC) No 3016/78 of 20 December 1978 laying down certain rules for applying conversion rates in the sugar and isoglucose sectors ^, as last amended by Regulation (EEC) No 3200/88(0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 1069/89 (2), and in particular the seventh of Article 9 (6) and the second paragraph of Article 39 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EEC) N 1636/87 (4), and in particular Article 12 thereof, Whereas Article 9 (4c) of Regulation (EEC) No 1785/81 provides that, during the 1988/89 to 1990/91 marketing years, adjustment aid, hereinafter referred to as 'the aid', is to be granted as an intervention measure to the refining industry in Portugal for raw sugar imported at a reduced levy pursuant to Article 303 of the Act of Accession of Spain and Portugal and refined into white sugar in Portugal ; Whereas such adjustment aid may only be granted up to the quantities determined for each marketing year pursuant to Article 303 of the Act and refined in the refineries referred to in the third subparagraph of Article 9 (4) of Regulation (EEC) No 1785/81 ; Whereas the raw sugar qualifying for the adjustment aid is raw sugar imported mainly from the ACP countries ; whereas provision should accordingly be made, with a view to the granting of aid, for adequate verification and analysis measures similar on this point to those laid down for the granting of the adjustment aid to the refining industry for preferential sugar ; Whereas Article 9 (4c) of Regulation (EEC) No 1785/81 instituting the aid in question is applicable from 1 July 1988 ; whereas, to that end, since the provisions concerning the analyses cannot be made applicable retroactively from that date to sugar already refined, analyses conducted by laboratories which have not been approved ; HAS ADOPTED THIS REGULATION : Article 1 1 . The aid provided for in the first subparagraph of Article 9 (4c) of Regulation (EEC) No 1785/81 shall be granted on application by the undertaking which has refined the imported raw sugar in question, to be submitted to the competent Portuguese authorities . 2. Applications for the granting of the aid must be accompanied by proof that the sugar refined was obtained from raw sugar imported into the Community under the arrangements laid down in Article 303 of the Act of Accession. Such proof shall be provided by the presentation of a copy certified as corresponding to the original of the declaration from the refiner referred to in Article 4 (2) of Commission Regulation (EEC) No 600/86 Q. 3 . For the purposes of granting the aid : (a) 'refining' means the processing in the applicant's undertaking, as defined in the third subparagraph of Article 9 (4) of Regulation (EEC) No 1785/81 , of raw sugar within the meaning of Article 1 (2) (b) of Regulation (EEC) No 1785/81 into white sugar within the meaning of Article 1 (2) (a) of that Regulation ; (b) the raw sugar in question shall be placed under customs supervision or under other administrative supervision presenting equivalent guarantees. 4. To determine the aid, the yield of the raw sugar in question shall be calculated by subtracting 100 from the degree of polarization of that sugar multiplied by 2. (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 114, 27. 4. 1989, p. 1 . (3) OJ No L 164, 24. 6. 1985, p. 1 . (4) OJ No L 153, 13 . 6. 1987, p. 1 . 0 OJ No L 359, 22. 12. 1978, p. 11 . ( «) OJ No L 284, 19 . 10 . 1988, p. 24. O OJ No L 58, 1 . 3 . 1986, p . 20 . No L 164/ 16 Official Journal of the European Communities 15. 6 . 89 5. The analyses shall be carried out on reception by a laboratory approved by the competent authorities in Portugal . However, if the sugar has already undergone analysis for the establishment of the yield before the entry into force of this Regulation, the analyses shall be deemed the requirements laid down in the first subparagraph. Article 2 Portugal shall notify the Commission, in respect of each calendar quarter in the month following the quarter concerned, of the quantities expressed as white sugar in respect of which the aid has been granted and of the sums in national currency corresponding to those quantities. Article 3 The following point VIIc shall be inserted into the Annex to Regulation (EEC) No 3016/78 : VIIc Aids provided for in Article 9 (4c) of Regulation (EEC) No 1785/81 Agricultural conversion rate applicable on the day on which the refining of the raw sugar in question takes place.' Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communites. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission